Citation Nr: 0801332	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  01-05 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under 
Chapter 35, United States Code, prior to January 14, 1999.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1967.  The appellant is his son.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 decision by the Regional 
Processing Center (RPC) in Buffalo, New York.  This case was 
previously remanded by the Board in May 2003 and in January 
2005.

The appeal is REMANDED to the RPC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The January 2005 remand instructed the agency of original 
jurisdiction (AOJ) to issue a supplemental statement of the 
case (SSOC) containing citation to, and summary of, several 
laws and regulations.  Although the SSOC issued in March 2007 
included most of the laws and regulations requested, it did 
not include citation or summary of 38 U.S.C.A. § 7722(c) - 
concerning outreach services -- or the former version of 38 
U.S.C.A. § 5113 (in effect prior to November 2000).

A remand by the United States Court of Appeals for Veterans 
Claims or the Board confers on the claimant the right to 
compliance with the remand orders as a matter of law.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

Issue to the appellant and his 
representative a SSOC that contains 
citation to, and summary of, 38 U.S.C.A. 
§ 7722(c) and the former version of 38 
U.S.C.A. § 5113 (in effect prior to 
November 2000).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




